Citation Nr: 0114543	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for alcohol and drug 
abuse, as secondary to  service-connected post-traumatic 
stress disorder (PTSD).

2. Entitlement to an increased disability evaluation for 
PTSD, greater than 30 percent, for the period from July 1, 
1994 to September 5, 1995.  

3. Entitlement to service connection for PTSD prior to July 
1, 1994. 

4. Entitlement to Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	K.M. Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1967 to April 1970 and 
from March 1972 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Louis, 
Missouri , Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Board observes that by rating decision dated in November 
1998, the appellant was in part found competent to handle 
disbursement of VA funds, and he was also denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or being housebound.  He was also denied 
eligibility for Dependents' Educational Assistance.   In 
December 1998, the appellant through counsel submitted a 
Notice of Disagreement pertaining to the November 1998 rating 
decision.  In his Notice of Disagreement, the appellant 
specifically sought a finding of permanence for a 100 percent 
disability rating for PTSD.

The appellant's December 1998 filing is construed as a Notice 
of Disagreement pertaining to the RO's determination relative 
to Dependent's Educational Assistance.  See Gallegos v. 
Gober, 14 Vet. App. 50 (2000

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Because the appellant disagreed with the RO's 
decision within one year of the decision in question, the 
Board has jurisdiction over this matter, and the Board must 
remand the matter to order the RO to issue a Statement of the 
Case pertaining to the claim for compensation under 38 
U.S.C.A § 1151.  Manlincon v. West, 12 Vet. App. 238 (1999).  
This matter will be specifically addressed in the remand 
section below.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The Board has carefully considered the evidence of record in 
light of the provisions of the VCAA, and finds that further 
development of the claims is not warranted.  As will be set 
forth below, the Board is granting a disability evaluation of 
100 percent for PTSD for the period from July 1, 1994 to 
September 5, 1995.  

Although the Board is denying the appeal with regard to the 
appellant's claim of entitlement to an earlier effective date 
for the grant of service connection for PTSD, the appellant 
has not alluded to and the record does not suggest that there 
exists any evidence which has not been obtained or could be 
generated which would substantiate the appellant's claim.   


FINDINGS OF FACT

1. The appellant developed alcohol and polysubstance abuse 
dependence secondary to service-connected PTSD.

2. For the period from July 1, 1994 to September 5, 1995, the 
appellant's disorder was characterized by persistent 
hallucinations, and an intermittent inability to perform 
activities of daily living.  

3. The appellant's reopened claim of entitlement to service 
connection for PTSD was received in June 1994.


CONCLUSIONS OF LAW

1. A grant of service connection for  alcohol and 
polysubstance abuse dependence secondary to service-
connected PTSD is appropriate.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§  3.303(a); § 3.310(a) (2000).

2. The criteria for a 100 percent disability rating for PTSD 
for the period from  July 1, 1994 to September 5, 1995 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
4.130, Diagnostic Code 9411 (2000).

3. A date earlier than July 1, 1994 for the grant of 
entitlement to service connection for PTSD is not 
warranted as a matter of law.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.156 (c); 3.400 (q), (r) (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that by rating decision dated in November 
1998, the appellant was granted service connection for PTSD 
upon his reopened claim.  An effective date of July 1, 1994 
was established and the appellant's disorder was evaluated as 
30 percent disabling from July 1, 1994 to September 4, 1995; 
and as 100 percent disabling for the period beginning 
September 5, 1995.  The appellant had previously been denied 
service connection for the disorder at issue by unappealed 
rating decision dated in June 1992.  

The appellant presently challenges the assignment of the 
effective date for the grant of service connection for the 
disorder, and argues that it should be established as of the 
date of submission of his original claim, November 1991.  The 
appellant argues that the rating of his disorder from July 
1994 to September 1995 should be greater than 30 percent.  He 
further contends that he should be granted service connection 
for alcohol and drug abuse as secondary to the service-
connected PTSD.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, and proceed to its analysis.  


Background

The appellant sought service connection for PTSD by statement 
received in November 1991.  In due course of the development 
of the claim, including the receipt of the appellant's 
military personnel records from the National Personnel 
Records Center in December 1991, the appellant's claim was 
denied, and he was so apprised by letter dated in June 1992.  
The rating decision reflects that the claim was denied 
because there was then obtained no evidence that the 
appellant had a diagnosis of the disorder; or that he had 
been exposed to an in-service stressor or was presumed to 
have been so exposed.

In June 1994, the appellant sought to reopen his claim.  The 
record reflects that the RO obtained multiple medical 
opinions reflecting that the appellant had been diagnosed to 
have the disorder, and that it was linked to claimed combat-
incurred stressors in Vietnam.

In a November 1995 VA medical record authored by C.M.V., 
M.D., the appellant was reported to be "hyperalert." The 
physician observed that the appellant had poor concentration 
ability, irritability, poor sleep and nightmares.  As to the 
latter, the physician observed that the appellant had daytime 
somnolence because of nightmares.  He also observed that the 
appellant was having "flashbacks" at work, which compelled 
him to isolate himself from his fellow workers, and made it 
difficult for him to "get along" with supervisors.  The 
physician further observed that the appellant isolated 
himself socially and that he avoided leaving home, except for 
the purposes of obtaining treatment for PTSD.  Although the 
appellant had stopped using medication prescribed for PTSD to 
participate in an "intensive psychotherapy program," relief 
in treating the symptoms of his disorder had also stopped. 

Dr. C.M.V. assigned the appellant a global assessment of 
functioning [GAF] score of 31.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); [Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32].  A GAF score of 31 may thus be interpreted as 
indicative of "major impairment in several areas, such as 
work or school, family relations, judgment, thinking or 
mood."  Carpenter at 242.  A score of 30 is indicative of, 
among other impairments, behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or an inability to 
function in almost all areas.    

In June 1996, a copy of the appellant's Social Security 
Administration disability file was received.  It reflects 
that as of September 5, 1995, the agency found the appellant 
to be disabled within the meaning of its applicable law.  
Almost exclusively, the file contains VA medical records 
detailing continuing care for PTSD and substance abuse, as 
well as medical records generated by non-VA practitioners 
that were previously of record.  Among the records obtained, 
a December 1995 entry reflects that the appellant was fired 
from employment with the U.S. Postal Service in September 
1995.  

Various VA and private medical records reflect that the 
appellant admitted to using alcohol prior to service.  Among 
the medical opinions obtained, the record reflects that in 
September 1995, a VA health care provider noted that in 
addition to having PTSD, the appellant also had "secondary 
alcohol and cocaine dependence."  In an October 1995 letter, 
H.R.D., Ph.D., reported in part that the appellant had PTSD, 
and an associated history of substance abuse.  The physician 
reiterated this opinion in a December 1996 letter.  Further 
in October 1995, the appellant was diagnosed by a VA examiner 
to have PTSD and "secondary" alcohol abuse and polydrug 
abuse.  In a March 1996 VA medical record, the appellant's 
alcohol use was observed to have "clearly dampened" his 
PTSD symptoms.  

The RO received through counsel in January 1997 a December 
1996 statement from R.W.G.  In his statement, Mr. R.W.G. 
reported that he served with the appellant in Vietnam, and 
that he recalled their unit and installation was subjected to 
mortar, rocket, and ground attacks, and that they both 
participated in several campaigns against enemy forces.  

In June 1997, the RO received from the National Personnel 
Records Center
a copy of several morning report entries authored by the 
appellant's unit in Vietnam.  The appellant and Mr. R.W.G. 
are not listed in the documents obtained.  

In May  1998, the RO received copies of reports documenting 
enemy activity during the 1968 "TET" offensive, authored by 
the 1st Signal Brigade and supporting Military Police 
Commands.  Also then received through appellant's counsel 
were copies of the reports of discharge pertaining to Mr. 
R.W.G.  In part, the latter documents reflect that Mr. R.W.G. 
was assigned to Vietnam during the same period as the 
appellant.  


As noted above, service connection was granted for PTSD, and 
a 30 percent disability evaluation was assigned for the 
period from July 1, 1994 to September 4, 1995.  The earliest 
effective date was established as representative of the date 
of receipt of the appellant's reopened claim.  A disability 
evaluation of 100 percent was assigned for the period 
beginning September 5, 1995, based upon review of the  
findings of the Social Security Administration that the 
appellant was totally disabled as of the date indicated.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Observing that at 
time of initial rating "separate [staged] ratings can be 
assigned for separate periods of time based on facts found").  
Service connection for alcohol and drug abuse, secondary to 
PTSD, was denied. 


Analyses

Service connection for alcohol and drug abuse, as secondary 
to PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  As to service 
connection for secondary alcohol and substance abuse that 
have arisen from service-connected primary psychiatric 
disorders, the law recognizes that the benefit may be 
granted.  Allen v. Principi, 237 F. 3d 1368 (2001).    

In this matter, the appellant has been diagnosed to have PTSD 
which has in turn been recognized as having been sustained in 
service.  The record competent medical evidence also reflects 
that the appellant has also been diagnosed to have alcohol 
and polydrug dependence of varying severity throughout the 
course of the pendency of the appellant's claim.

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Although the appellant has reported 
that he used alcohol at various times prior to his military 
service, no medical opinion has been obtained that suggests 
the appellant's alcohol and polydrug dependence is not 
related to the service-connected disorder.  

Given these findings, further medical or factual development 
would not assist this inquiry.  See Colucci v. West, 12 Vet. 
App. 430 (1999).  

Service connection for alcohol and drug abuse as secondary to 
service-connected PTSD is therefore granted. 
 

Increased disability evaluation of PTSD, greater than 30 
percent, 
for the period from July 1, 1994 to September 5, 1995  

As noted, the appellant's assigned disability rating for the 
period from July 1, 1994 to September 1995 was established as 
30 percent based upon the "facts found" as to the severity 
of the disorder during the rating period in question.  
Fenderson.  The appellant argues that contrary to the RO's 
finding, the evidence supports the assignment of a 50 percent 
disability rating for the period in question.  See Notice of 
Disagreement, received December 4, 1998.   

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the appellant's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective. See 61 Fed.Reg. 52,695 (1996) (codified at 38 
C.F.R. Part 4).  The appellant is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
The previously applicable criteria provided:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community. 
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

A 30 percent evaluation will be assigned when 
there is definite impairment in the ability to 
establish or maintain effective or wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was observed 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 1991 
& Supp. 1999).  Also of relevance, in a November 1993 VA 
General Counsel opinion, the term "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and was said to represent a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993). 
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).

The revised rating criteria provide:

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 
	
A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 
	
A 50 percent rating is to be assigned where there 
is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 30 percent rating is for application where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events). 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2000).

As noted, the primary evidence upon which the appellant's 100 
percent disability rating was granted was the Social Security 
Administration's determination that as of September 1995, the 
appellant was "disabled" within the agency's operative law.  
The agency apparently established the effective date as it 
was the time that the appellant was terminated from his 
employment with the U.S. Postal Service.  However, 
examination of the Social Security Administration file, as 
well as the remainder of the evidence presently before the 
Board, reveals that the appellant was reporting a similar if 
not identical severity of his symptoms prior to that time.  

In this regard, the text of the medical examiners' opinions 
as found in the Social Security Administration file all 
reflect that in reaching conclusions that the appellant was 
totally disabled, the occupational history of isolation, 
flashbacks, deterioration in work performance, and explosive 
reactions in dealing with supervisors was reported.  In his 
December 1996 letter, for example, Dr. H.R.D. notes these 
symptoms had been present over the course of nine years prior 
to the examination.  The appellant's reported work history as 
evidenced by the VA hospitalization from November to December 
1994 reflects continued difficulty in sustaining employment 
for drug and alcohol abuse which, as found above, is related 
to his PTSD.

Although there is evidence indicating that the appellant was 
continually employed by the U.S. Postal Service until 
September 1995, the evidence also suggests that this 
continued employment was marked by a continuing difficulty 
with supervisors and co-workers, flashbacks, and difficulty 
performing because of sleep deprivation caused by his 
nightmares.  

Given the relative balance of the evidence as to this 
question, the Board is of the opinion that a state of 
relative equipoise has been reached as to the severity of the 
appellant's PTSD symptoms for the period from July 4, 1994 to 
September 5, 1995,  and the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board observes in this regard that in its November 1998 
rating decision, the RO did not apply the previously 
applicable criteria.  However, given the Board's finding, no 
prejudice inures to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.)  

A 100 percent disability evaluation is assigned for the 
period from July 1, 1994 to September 5, 1995  


Entitlement to service connection for PTSD prior to July 1, 
1994 

The appellant argues that because he successfully reopened 
his claim of entitlement to service connection for PTSD, its 
reopening renders the claim to have been "continuing" since 
its original submission.  Perforce, a resulting grant of 
service connection upon the successfully reopened claim must 
have as its effective date the date of the original claim.  
See Substantive Appeal, page 3, dated March 3, 2000.

Applicable statute provides in part that the effective date 
of an award based on  a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but "shall be no earlier than the date of receipt of 
application therefor."  
38 U.S.C.A. § 5110(a) (Italics added).  "The starting point 
in interpreting a statute is its language, for 'if the intent 
of Congress is clear, that is the end of the matter.'" Lewis 
v. Brown, 8 Vet. App. 287, 290 (1995) (quoting Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993), aff'd, 513 U.S. 
115 (1994)).  

The appellant's primary contention is thus without merit as a 
matter of law.  The statute clearly provides that the 
effective date of an award of compensation upon a reopened 
claim "shall" not be earlier than the date of its receipt.  
The usage of the term "shall" cannot be read as anything 
but mandatory directive.  See Wright v. Gober, 10 Vet. App. 
343 (1997). 

The appellant also argues that under 38 C.F.R. § 3.156 (c), 
the effective date of the grant of service connection should 
be established as the date of his original claim.  Under that 
provision:

  (c) Where the new and material evidence 
consists of a supplemental report from the 
service department, received before or after the 
decision has become final, the former decision 
will be reconsidered by the adjudicating agency 
of original jurisdiction. This comprehends 
official service department records which 
presumably have been misplaced and have now been 
located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections 
by the service department of former errors of 
commission or omission in the preparation of the 
prior 
report or reports and identified as such. The 
retroactive evaluation of disability resulting 
from disease or injury subsequently service 
connected on the basis of the new evidence from 
the service department must be supported 
adequately by medical evidence. Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will 
be assigned accordingly except as it may be 
affected by the filing date of the original 
claim.

38 C.F.R. § 3.156 (c).  

The procedural history of this matter reveals that, apart 
from receipt of multiple diagnoses of PTSD, the claim was 
reopened and the benefit was granted upon the statement of 
Mr. R.W.G., his reports of separation or transfer from the 
Armed Forces, and the reports received from the U.S. Armed 
Services Center for Research of Unit Records [USASCRUR]).  No 
records pertaining to the appellant were received.  

None of the evidence submitted to reopen this claim thus 
falls within the meaning of the cited regulatory provisions 
for retroactive compensation payment.  They are not official 
service department records which presumably have been 
misplaced and  now located or are they corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. 

Indeed, the appellant has not reported, and the record does 
not suggest that any service personnel or medical records 
have been lost, and the service department has issued no 
corrective action as to the appellant's military service.  

Accordingly, a date earlier than July 1, 1994 for a grant of 
service connection for PTSD is denied.
  

 
ORDER

Service connection for alcohol and drug abuse as secondary to 
service-connected PTSD is granted. 

A 100 percent disability evaluation for the period from July 
1, 1994 to September 5, 1995 is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

An effective date of service connection for PTSD earlier than 
July 1, 1994 is denied.



REMAND

As noted, in December 1998, the appellant filed a Notice of 
Disagreement specifically requesting the RO find his 
psychiatric disability permanent, and is construed as a 
challenge to the RO's denial of Dependent's Educational 
Assistance.  Appellate proceedings as to this issue have not 
been completed.  

Accordingly, the claim is REMANDED for the following: 

The RO should issue a Statement of the 
Case pertaining to the issue of 
entitlement to Dependent's Educational 
Assistance, and thereafter follow all 
appellate procedures established by 
statute, regulation, and applicable 
precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

